GARDEN VIEW
PROFESSIONAL
CENTER



 
Lease Cover Page
 


Landlord:
Garden View Professional Center, LLC
   
Address:
c/o CMC, Inc.
P.O. Box 636
Vista, CA 92085
   
Tenant:
Western Pacific Bancorp, Inc.
   
Leased Premises:
499 N. El Camino Real
Suite C-100
Encinitas, CA 92024-1302









--------------------------------------------------------------------------------


 
The Garden View Professional Building
499 North El Camino Real, Encinitas, CA 92024


TABLE OF CONTENTS
 

     
Article 1
LEASE OF PREMISES
3
Article 2
DEFINITIONS
3-4
Article 3
EXHIBITS AND ADDENDA
4
Article 4
DELIVERY OF POSSESSION
4
Article 5
RENT
4-5
Article 6
INTEREST AND LATE CHARGES; RETURNED CHECKS
5
Article 7
SECURITY DEPOSIT
5
Article 8
TENANT'S USE OF THE PREMISES
5-6
Article 9
SERVICES AND UTILITIES
6
Article 10
CONDITION OF THE PREMISES
6-7
Article 11
CONSTRUCTION, REPAIRS AND MAINTENANCE
7
Article 12
ALTERATIONS AND ADDITIONS
7-8
Article 13
LEASEHOLD IMPROVEMENTS; TENANTS PROPERTY
8
Article 14
RULES AND REGULATIONS
8
Article 15
CERTAIN RIGHTS RESERVED BY LANDLORD
8-9
Article 16
ASSIGNMENT AND SUBLETTING
9
Article 17
HOLDING OVER
9-10
Article 18
SURRENDER OF PREMISES
10
Article 19
DESTRUCTION OR DAMAGE
10
Article 20
EMINENT DOMAIN
10-11
Article 21
INDEMNIFICATION
11
Article 22
TENANT'S INSURANCE
11-12
Article 23
WAIVER OF SUBROGATION
12
Article 24
SUBORDINATION AND ATTORNMENT
12
Article 25
TENANT ESTOPPEL CERTIFICATES
12
Article 26
TRANSFER OF LANDLORD'S INTEREST
12
Article 27
DEFAULT
13
Article 28
BROKERAGE FEES
13-14
Article 29
NOTICES
14
Article 30
GOVERNMENT ENERGY OR UTILITY CONTROLS
14
Article 31
QUIET ENJOYMENT
14
Article 32
OBSERVANCE OF LAW
14-15
Article 33
FORCE MAJEURE
15
Article 34
CURING TENANT’S DEFAULTS
15
Article 35
SIGN CONTROL
15
Arti-cle 36
RENTAL ADJUSTMENTS
15
Article 37
TAXES AND OPERATING COSTS
 
Article 38
UTILITIES AND SERVICES
 
Article 39
OPTIONS TO RENEW
 
Article 40
TENANT’S USE OF HAZARDOUS MATERIALS
16-17
Article 41
AUTHORITY
17
Article 42
RIGHT TO TERMINATE
17
Article 43
MISCELLANEOUS
17-18




 

Landlord    Landlord          Tenant       Tenant    

 
 
2

--------------------------------------------------------------------------------



The Garden View Professional Building
499 North El Camino Real
Encinitas, CA 92024




This lease between Garden View Professional Center, LLC (“Landlord”) and Western
Pacific Bancorp, a California Banking Corporation (“Tenant”) is dated December
6, 2003.


1. LEASE OF PREMISES.


In consideration of the Rent (as defined at Section 5.3) and the provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises shown by diagonal lines on the floor plan attached hereto as Exhibit
"A," and further described at Section 2 (1). The Premises are located within the
Building and Project described in Section 2m. Tenant shall have the
non-exclusive right (unless otherwise provided herein) in common with Landlord,
other tenants, subtenants and invitees, to use of the Common Areas (as defined
at Section 2e).


2. DEFINITIONS.


As used in this Lease, the following terms shall have the following meanings:


a. Base Rent (initial): $138,804.00 per year not including Tenant’s
proportionate share of operating expenses. (Refer to Articles 5 and 37). This
Base Rent is based on $2.70 per square foot times 4,284 rentable square feet
times 12 months.


b. Base Year: The calendar year of 2004.


c. Broker(s): Charles D. Currey and Brian Lukacz, IPC Commercial Real Estate
representing both parties (dual representation).


d. Rent Commencement Date: August 1, 2004, or as otherwise provided herein. The
term of this Lease shall be from August 1, 2004 to July 31, 2009.


e. Common Areas: The building lobbies, common corridors and hallways, and
parking areas, stairways, eleva-tors and other generally understood public or
common areas. Landlord shall have the right to regulate or restrict the use of
the Common Areas.


f. Expiration Date: July 31, 2009, unless extended as per option(s) to renew as
defined in Paragraph 39.


g. Base Rent Adjustment: Each anniversary of the lease term commencing August 1,
2006.


h. Landlord's Mailing Address.


NOTICES
RENT PAYMENTS
Garden View Professional Center, llc.
Garden View Professional Center
C/o CMC, Inc.
c/o LaSalle Bank
P.O. Box 636
135 South LaSalle, Suite 1625
Vista, CA 92085
Chicago, IL 60603-4177



Tenant’s Mailing Address:
Western Pacific Bancorp
 
984 Carmen Court
 
San Marcos, CA 92069



i. Monthly Installments of Base Rent (initial): $11,567.00 per month not
including operating expenses. This monthly installment is based on $2.70 per
square foot times 4,284 rentable square feet.


j. Parking: Tenant shall be permitted to park cars on a non-exclusive only basis
in surface parking facilities which comprise a portion of the plaza as set forth
on the site plan, which is attached as Exhibit “B”. Tenant shall abide by the
other reasonable parking regulations and rules set forth in Section 1.2 of
Exhibit “D”.


Tenant shall be entitled to six (6) exclusive parking spaces, as shown on
Exhibit “B”.


All of Tenant's employees shall park in the rear of the parking lot to make
customer parking more convenient to all tenants of The Garden View Professional
Building. It is Tenant's responsibility to notify, inform and instruct its
employees in this regard.


k. Premises: That portion of the Building, as defined in rentable Section 2m,
containing approximately 4,284 square feet of Rentable Area (4,156 square feet
useable), shown by diagonal lines on Exhibit "A," located in Building C, first
floor and known as Suite C-100. Rentable space includes 61 square feet of the
front lobby and 67 square feet of the rear lobby area directly behind the rear
exit of the space, which is required by the Fire Department for emergency
exiting.
 

Landlord    Landlord          Tenant       Tenant    

 
3

--------------------------------------------------------------------------------



l. Project: The building of which the Premises are a part (the "Building") and
any other buildings or improvements on the real property (the "Property"),
consisting of 32,949 square feet of gross building area, located at 499 North El
Camino Real, Encinitas, CA 92024, and further described in Exhibit "B". The
Project is known as The Garden View Professional Building.


m. Rentable Area: Rentable area includes the useable space and a prorata share
of common area determined by actual BOMA calculations of the rentable space and
the useable space. The useable space is the area in the suite exclusive of the
prorata portion of the common area.


n. Security Deposit: $11,567.00. See Paragraph 7.


o. State: the State of California.


p. Tenant's First Adjustment Date (Section 5.2): August 1, 2005


q. Tenant's Proportionate Share: Such share is a frac-tion, the numerator of
which is the Rentable Area of the Premises, and the denominator of which is the
Rentable Area of the Project, as determined by Landlord from time to time. The
Project consists of three (3) building(s) containing a total Rentable Area of
31,144 square feet.


r. Tenant's Use Clause (Article 8): Tenant shall use the Premises for the
operation a commercial bank to include retail banking, investment services and
any and all related administrative services. Tenant may have a night depository
in the eastern wall of the conference room as well as an ATM location as shown
on attached Exhibit ‘I’. Tenant shall be responsible for all costs to put its
depository in the wall of the building, subject to approval of the Landlord and
the City of Encinitas. Landlord will remove the planter area and provide an open
dirt pad for Tenant to pour the foundation to accommodate its ATM machine as
shown in Exhibit “I”. Tenant shall be responsible to bring required services to
the pad including electric, phone or vacuum tube lines to the Premises.


s. Term: The period commencing on the Commencement Date and expiring at midnight
on the Expiration Date.


3. EXHIBITS AND ADDENDA.


The exhibits and addenda listed below (unless lined out) are incorporated by
reference in this Lease:



a. Exhibit "A"- Floor Plan showing the Premises.

b. Exhibit "B"- Site Plan of the Project.

Exhibit "B-1"- Parking.

d. Exhibit "D"- Rules and Regulations.

e. Exhibit “E” - Signage.

f. Exhibit “F” - Estimated Operating Expenses.

g. Exhibit “G’ - Hazardous Materials

h. Exhibit “H” - Tenant Information & Management Information

i. Exhibit “I” - ATM Location.



4. DELIVERY AND POSSESSION.


Landlord will deliver the Premises to Tenant on August 1, 2004, or sooner based
upon the vacation of the Premises by the existing Tenant whose lease expires
July 31, 2004 and Tenant may install its Tenant Improvements and fixtures any
time after that date.


5. RENT.


5.1. Payment of Base Rent. Tenant agrees to pay the Base Rent for the Premises.
Monthly Installments of Base Rent shall be payable in advance on the first day
of each calendar month of the Term. If the Term begins (or ends) on other than
the first (or last) day of a calendar month, the Base Rent for the partial month
shall be prorated on a per diem basis, calculated on the basis of a thirty (30)
day month. Tenant shall pay Landlord base rent in the amount of $11,567.00 on or
before May 1, 2004 and $11,567.00 on or before June 1, 2004 for a total
prepaidbase rent of $23,134.00, which shall be applied to the months of October,
2004 and November, 2004.


5.2. Adjusted Base Rent. The Base Rent of $138,804.00 per year (and the
corresponding Monthly Installments of Base Rent) set forth at Section 2a shall
be adjusted annually (the "Adjustment Date"), commencing on Tenant's First
Adjustment Date (See Article 36). Adjustments will be based at a rate of three
percent (3.0%) per year. Upon lease execution, Landlord shall prepare a schedule
of rents for the lease term and the option term for the purpose of establishing
future base rental rates.
 

Landlord    Landlord          Tenant       Tenant    

 
4

--------------------------------------------------------------------------------


 
5.3. Definition of Rent. All costs and expenses which Tenant assumes or agrees
to pay to Landlord under this Lease shall be deemed additional rent (which,
together with the Base Rent is sometimes referred to as the "Rent"). The Rent
shall be paid to the Building manager (or other person) and at such place, as
Landlord may from time to time designate in writing, without any prior demand
therefor and without deduction or offset, in lawful money of the United States
of America.


5.4. Rent Control. If the amount of Rent or any other payment due under this
Lease violates the terms of any governmental restric-tions on such Rent or
payment, then the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restrictions.


5.5. Taxes Payable by Tenant. In addition to the Rent and any other charges to
be paid by Tenant hereunder, Tenant shall reimburse Landlord upon demand for any
and all taxes payable by Landlord (other than net income taxes) which are not
otherwise reimbursable under this Lease, whether or not now customary or within
the contemplation of the parties, where such taxes are upon, measured by or
reasonable attributable to (a) the cost or value of Tenant's equipment,
furniture, fixtures and other personal property located in the Premises, or the
cost or value of any leasehold improvements made in or to the Premises by or for
Tenant, other than Building Standard Work made by Landlord, regardless of
whether title to such improvements is held by Tenant or Landlord; (b) the gross
or net Rent payable under this Lease, including, without limitation, any rental
or gross re-ceipts tax levied by any taxing authority with respect to the
receipt of the Rent hereunder; (c) the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; or (d) this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premis-es. If it becomes unlawful for Tenant to reimburse Landlord for any costs
as required under this Lease, the Base Rent shall be revised to net Landlord the
same net Rent after imposition of any tax or other charge upon Landlord as would
have been payable to Landlord but for the reimbursement being unlawful.


6. INTEREST AND LATE CHARGES; RETURNED CHECKS.


Tenant acknowledges that the late payment of any Monthly Install-ment of Base
Rent will cause Landlord to lose the use of that money and incur costs and
expenses not contemplated under this Lease, including without limitation,
administrative and collec-tion costs and processing and accounting expenses, the
exact amount of which is extremely difficult to ascertain. Therefore, if any
such installment is not received by Landlord within ten (10) days from the date
it is due, Tenants shall pay Landlord a late charge equal to eight percent (8%)
of such in-stallment. Landlord and Tenant agree that this late charge represents
a reasonable estimate of such costs and expenses and is fair compensation to
Landlord for the loss suffered from such nonpay-ment by Tenant. Acceptance of
any interest or late charge shall not constitute a waiver of Tenant's default
with respect to such nonpayment by Tenant nor prevent Landlord from exercising
any other rights or remedies available to Landlord under this Lease. In the
event Tenant’s rent check is not honored by Landlord’s bank and is returned to
Landlord, Tenant shall pay a seventy-five dollar ($75.00) charge plus bank
charges for each returned check.


7. SECURITY DEPOSIT. Simultaneously herewith, Tenant has deposited with Landlord
the Security Deposit set forth at Section 2.0, as security for Tenant’s faithful
performance of its obligations under this lease. If the monthly Base Rent shall,
from time to time, increase during the term of this lease, Tenant shall, every
two (2) years on the anniversary of the lease, deposit with the Landlord
additional money as a Security Deposit so that the total amount of the Security
Deposit held by Landlord shall bear the same proportion to the then current Base
Rent as the initial Security Deposit bears to the initial Base Rent set forth in
Article 2.a. of the lease. Landlord and Tenant agree that the Security Deposit
may be commingled with funds of Landlord and Landlord shall have no obligation
or liability for payment of interest on such deposit. Tenant shall not mortgage,
assign, transfer or encumber the Security Deposit without the prior written
consent of Landlord and any attempt by Tenant to do so shall be void, without
force or effect and shall not be binding upon Landlord.


8. TENANT'S USE OF THE PREMISES.


Tenant shall use the Premises solely for the purposes set forth in Tenant's Use
Clause. Tenant shall not use or occupy the Premises in violation of law or any
covenant, condition or restriction affecting the Building or Project or the
certificate of occupancy issued for the Building or Project, and shall, upon
notice from Landlord, immediately discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or the certificate of occupancy. Tenant, at Tenant's own cost and expense,
shall comply with all laws, ordinances, regulations, rules and/or any directions
of any governmental agencies or authorities having jurisdiction which shall, by
reason of the nature of Tenant's use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or its use or
occupation. Tenant shall obtain proper permits from the City of Encinitas, the
Fire Department, and any other government agencies to operate its business at
this location. In the event any of these agencies require building modifications
to adapt the building to Tenant’s current or future use, Tenant agrees to make
such modifications at Tenant’s sole expense. A judgment of any court of
competent jurisdiction or the admis-sion by Tenant in any action or proceeding
against Tenant that Tenant has violated any such laws, ordinances, regulations,
rules and/or directions in the use of the Premises shall be deemed to be a
conclusive determination of that fact as between Landlord and Tenant. Tenant
shall not do or permit to be done anything which will invalidate or increase the
cost of any fire, extended coverage or other insurance policy covering the
Building or
 

Landlord    Landlord          Tenant       Tenant    

 
 
5

--------------------------------------------------------------------------------


 
Project and/or property located therein, and shall comply with all rules,
orders, regulations, requirements and recommendations of the Insurance Services
Office or any other organization performing a similar function. Tenant shall
promptly upon demand reimburse Landlord for any additional premium charged for
such policy by reason of Tenant's failure to comply with the provi-sions of this
Article. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Building or Project, or injure or annoy them, or use
or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises. Tenant agrees to conduct its business in a
manner that will not be objectionable to other tenants in the buildings,
including noise, vibration, odor or fumes. In the event Landlord receives
com-plaints from other tenants and determines in its sole reason-able judgment
that Tenant is conducting its operations in a manner so as to be objectionable
to other tenants, Tenant agrees, upon notice from Landlord thereof, to promptly
modify the conduct of its operations to eliminate such objectionable operations.


9. SERVICES AND UTILITIES.


Provided that Tenant is not in default hereunder, Landlord agrees to furnish to
the Premises twenty-four (24) hours a day, seven (7) days a week, subject to the
Rules and Regulations of the Building or Project, water, and electricity for
normal desk top office equipment and normal copying equipment, and heating,
ventilation and air conditioning ("HVAC") as required in Land-lord's judgment
for the comfortable use and occupancy of the Premises. Landlord shall maintain
and keep lighted the common stairs, common entries and restrooms of the
building. Land-lord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the Rent be abated by
reason of (i) the installation, use or inter-ruption of use of any equipment in
connection with the furnishing of any of the forego-ing services by the utility
company or as to which Landlord is not otherwise liable under the lease, (ii)
failure to furnish or delay in furnishing any such services where such failure
or delay is caused by accident or any condi-tion or event beyond the reason-able
control of Landlord, (iii) the limitation, curtailment or ration-ing of, or
restric-tions on, use of water, electricity, gas or any other form of energy
serving, the Premis-es, Building or Project. Landlord shall not be liable under
any circumstances for a loss of or injury to property or business, however
occur-ring, through or in connection with or incidental to failure to furnish
any such services. If Tenant uses heat generating machines or equipment in the
Premises which affect the tempera-ture otherwise maintained by the HVAC system,
Landlord reserves the right to install supplemen-tary air condi-tioning units in
the Premises and the cost thereof, including the cost of installation, operation
and maintenance thereof shall be paid by Tenant to Landlord upon demand by
Landlord.


Tenant shall have its own electric meter and shall be solely responsible for all
costs of electricity furnished by Landlord for their use.


Tenant shall not, without the written consent of Landlord, use any apparatus or
device in the Premises, including without limita-tion, elec-tronic data
processing machines, punch card machines or machines using in excess of 120
volts, which consumes more electricity than is usually furnished or supplied for
the use of Premises as general office space, as determined by Land-lord.


Tenant shall not connect any apparatus with electric current except through
existing electrical outlets in the Premises. Tenant shall not consume water or
electric current in excess of that usually furnished or supplied for the use of
Premises as general office space (as determined by Landlord), without first
procuring the written consent of Landlord, which Landlord may refuse, and in the
event of consent, Landlord may have installed a water meter or electrical
current meter in the Premises to measure the amount of water or electric current
consumed. The cost of any such meter and of its installation, maintenance and
repair shall be paid for by the Tenant and Tenant agrees to pay to Landlord
promptly upon demand for all such water and electric current consumed as shown
by said meters, at the rates charged for such services by the local public
utility plus any additional expense incurred in keeping account of the water and
electric current so consumed. If a separate meter is not installed, the excess
cost for such water and electric current shall be estab-lished by an estimate
made by a utility company or electrical engineer hired by Landlord at Tenant's
expense. Tenant shall be responsible for the maintenance and repair of any such
meters at its sole cost.


Landlord shall furnish lighting replacement for exterior building standard
lights, window washing and common area janitor services in a manner that such
services are customarily furnished to comparable office buildings in the area.


10. CONDITION OF THE PREMISES.


a. Structural Items and Government Regulations.


Landlord shall insure, upon lease commencement, that the Premises comply with
all governmental regulations and building codes, including, without limitation,
fire and sprinkler system and ADA requirements. Tenant shall be responsible for
any ADA upgrades that are specifically related to its use of the Premises. The
structural portions of the Premises, including the foundation and roof, shall be
in good condition during the lease term.


b. Possession of Premises by Tenant as Evidence of Condition of Premises.
 

Landlord    Landlord          Tenant       Tenant    

 
 
6

--------------------------------------------------------------------------------


 
Except as set forth in the provisions of Section 10. a. above, Tenant's taking
possession of the Premises shall be deemed conclusive evidence that as of the
date of taking possession the Premises are in good order and satisfactory
condition, except for such matters as to which Tenant gave Landlord notice on or
before the Commencement Date. No promise of Landlord to alter, remodel, repair
or improve the Premises, the Building or the Project and no representation,
express or implied, respecting any matter or thing relating to the Premises,
Building, Project or this Lease (includ-ing, without limitation, the condition
of the Premises, the Building or the Project) have been made to Tenant by
Landlord or its Broker or Sales Agent, other than as may be contained herein or
in a separate exhibit or addendum signed by Landlord and Tenant.


11. CONSTRUCTION, REPAIRS AND MAINTENANCE.


a. Landlord's Obligations.


The structural portions of the Leased Premises, the foundations, roof, exterior
portions of the outside walls, gutters and down spouts of the leased Premises
shall be maintained by Landlord, except when the conditions requiring such
repairs shall result from Tenant's acts or the faults of Tenant, its officers,
agents or employees. If Tenant refuses or neglects to make repairs or
replacements as required under this Article, Landlord may make such repairs, and
upon completion thereof, Tenant shall forthwith pay as additional rent
Landlord's costs for making such repairs or replacements.


b. Tenant's Obligations.


(1) Tenant at Tenant's sole expense shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain the Premises in good order,
condition and repair, including the interior surfaces of the ceilings, walls and
floors, all doors, all interior windows, all plumbing, pipes and fixtures,
electrical wiring, switches, fixtures, and HVAC systems, Building Standard
furnishings and special items and equipment installed by or at the expense of
Tenant.


(2) Tenant shall be responsible for all repairs and alterations in and to the
Premises, Building and Project and the facilities and systems thereof, the need
for which arises out of (i) Tenant's use of the Premises, (ii) the installation,
removal, use or operation of Tenant's Property (as defined in Article 13)in the
Premises, (iii) the moving of Tenant's Property into or out of the Building, or
(iv) the act, omission, misuse or negligence of Tenant, its agents,
contrac-tors, employees or invitees except for outside lighting replace-ments
and window wash-ing.


(3) If Tenant fails to maintain the Premises in good order, condition and
repair, Landlord shall give Tenant notice to do such acts as are reasonably
required to maintain the Premises. If Tenant fails to properly commence such
work within sixty (60) days after notice, then Landlord shall have the right to
do such acts and expend such funds at the expense of Tenant as are reason-ably
required to perform such work. Any amounts so expended by Landlord shall be paid
by Tenant within thirty (30) days. Landlord shall have no liability to Tenant
for any damage, inconvenience, or interference with the use of the Premises by
Tenant as a result of performing any such work.


c. Compliance with Law. Landlord and Tenant shall each do all acts required to
comply with all applicable laws, ordinances, and rules of any public authority
relating to their respective maintenance obligations as set forth herein.


d. Waiver by Tenant. Tenant expressly waives the benefits of any statute now or
hereafter in effect which would otherwise afford the Tenant the right to make
repairs at Landlord's expense or to terminate this Lease because of Landlord's
failure to keep the Premises in good order, condition and repair.


e. Load and Equipment Limits. Tenant shall not place a load upon any floor of
the Premises which exceeds the load per square foot which such floor was
designed to carry, as determined by Landlord or Landlord's structural engineer.
The cost of any such determination made by Landlord's structural engineer shall
be paid for by Tenant upon demand. Tenant shall not install business machines or
mechanical equipment which cause noise or vibration to such a degree as to be
objectionable to Landlord or other Building tenants.


f. Except as otherwise expressly provided in this Lease, Landlord shall have no
liability to Tenant nor shall Tenant's obligations under this Lease be reduced
or abated in any manner whatsoever by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord's making any repairs or
changes which Landlord is required or permitted by this Lease or by any other
tenant's lease or required by law to make in or to any portion of the Project,
Building or the Premises. Landlord shall nevertheless use reasonable efforts to
minimize any interference with Tenant's business in the Premises.


g. Tenant shall give Landlord prompt notice of any damage to or defective
condition in any part or appurtenance of the Building's mechanical, electrical,
plumbing, HVAC or other systems serving, located in, or passing through the
Premises.


h. Upon the expiration or earlier termination of this Lease, Tenant shall return
the Premises to Landlord clean and in the same condition as on the date Tenant
took possession, except for normal wear and tear. Any damage to the Premises,
including any structural damage, resulting from Tenant's use or from the removal
of Tenant's fixtures, furnishings and equipment pursuant to Section 13b shall be
repaired by Tenant at Tenant's expense.
 

Landlord    Landlord          Tenant       Tenant    

 
 
7

--------------------------------------------------------------------------------


 
12. ALTERATIONS AND ADDITIONS.


a. Following completion of the initial leasehold improvements, tenant shall not
make any additions, alterations or improvements to the Premises without
obtaining the prior written consent of Landlord. Landlord's consent may be
conditioned on Tenant's removing any such additions, alterations or
improve-ments upon the expiration of the Term and restoring the Premises to the
same condition as on the date Tenant took possession. All work with respect to
any addition, alteration or improvement shall be done in a good and workmanlike
manner by properly qualified and licensed personnel approved by Landlord, and
such work shall be diligently prosecuted to completion.


b. Tenant shall pay the costs of any work done on the Premises pursuant to
Section 12a, and shall keep the Premises, Building and Project free and clear of
liens of any kind. Tenant shall indemnify, defend against and keep Landlord free
and harmless from all liability, loss, damage, costs, attorneys' fees and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant.


Tenant shall keep Tenant's leasehold interest, and any additions or improvements
which are or become the property of Landlord under this Lease, free and clear of
all attachment or judgment liens. Before the actual commencement of any work for
which a claim or lien may be filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of non-responsibility or any other notices which Landlord deems
necessary for the proper protection of Landlord's interest in the Premises,
Building or the Project, and Landlord shall have the right to enter the Premises
and post such notices at any reasonable time.


c. Landlord may require, at Landlord's sole option, that Tenant provide to
Landlord, at Tenant's expense, a lien and completion bond in an amount equal to
at least one and one-half (1 & 1/2) times the total estimated cost of any
additions, alterations or improvements to be made in or to the Premises, to
protect Landlord against any liability for mechanic's and materialmen's liens
and to insure timely completion of the work. Nothing contained in this Section
12c shall relieve Tenant of its obligation under Section 12b to keep the
Premises, Building and Project free of all liens.


d. Unless their removal is required by Landlord as provided in Section 12a, all
additions, alterations and improvements made to the Premises shall become the
property of Landlord and be surrendered with the Premises upon the expiration of
the Terms; provided, however, Tenant's equipment, machinery and trade fixtures
which can be removed without damage to the Premises shall remain the property of
Tenant and may be removed, subject to the provisions of Section 13b.


13. LEASEHOLD IMPROVEMENTS; TENANT'S PROPERTY.


a. All fixtures, equipment, improvements and appurtenances attached to or built
into the Premises at the commencement of or during the Term, whether or not by
or at the expense of Tenant ("Leasehold Improvements"), shall be and remain a
part of the Premises, shall be the property of Landlord and shall not be removed
by Tenant, except as expressly provided in Section 13b.


b. All movable partitions, business and trade fixtures, machinery and equipment,
communications equipment and office equipment located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises (collectively "Tenant's Property") shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant's Property is removed, Tenant shall
promptly repair any damage to the Premises or to the Building resulting from
such removal. Landlord and Tenant agree that modular working areas and modular
cabinets put in at expense of the Tenant are Tenant's sole property and can be
removed as long as the premises are returned to "as is" condition upon move-in
date.


14. RULES AND REGULATIONS.


Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Exhibit
"D" and with such reasonable modifi-ca-tions thereof and additions thereto as
Landlord may from time to time make. Landlord shall not be responsible for any
violation of said rules and regulations by other tenants or occupants of the
Building or Project.


15. CERTAIN RIGHTS RESERVED BY LANDLORD.


Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant's use or
possession of the Premises:


a. To name the Building and Project and to change the name or street address of
the Building or Project;
 

Landlord    Landlord          Tenant       Tenant    

 
 
8

--------------------------------------------------------------------------------



b. To install and maintain all signs on the exterior and interior of the
Building and Project; except that Tenant shall be allowed to purchase, install,
and maintain its standard district office sign with the prior approval of the
Landlord which shall not be unreasonably withheld;


c. To have pass keys to the Premises and all doors within the Premises,
excluding Tenant's vaults and safes;


d. At any time during the Term, and on reasonable prior notice to Tenant, to
inspect the Premises, and to show the Premises to any prospective purchaser or
mortgagee of the Project, or to any assignee of any mortgage on the Project, or
to others having an interest in the Project or Landlord, and during the last six
months of the Term, to show the Premises to prospective tenants thereof; and


e. To enter the Premises for the purpose of making inspections, repairs,
alterations, additions or improvements to the Premises or the Building, and to
take all steps as may be necessary or desirable for the safety, protection,
maintenance or preservation of the Premises or the Building or Landlord's
interest therein, or as may be necessary or desirable for the operation or
improvement of the Building or in order to comply with laws, orders or
requirements of governmental or other authority. Landlord agrees to use its best
efforts (except in an emergency) to minimize interference with Tenant's business
in the Premises in the course of any such entry.


16. ASSIGNMENT AND SUBLETTING.


No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Article 16.


a. Tenant shall not, without the prior written consent of Land-lord, assign or
hypothecate this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use of the Premises by any party other than Tenant. Any
of the forego-ing acts without such consent shall be void and shall, at the
option of Landlord, terminate this Lease. This Lease shall not, nor shall any
interest of Tenant herein, be assignable by operation of law without the written
consent of Landlord.


b. If at any time or from time to time during the Term Tenant desires to assign
this Lease or sublet all or any part of the Premises, Tenant shall give notice
to Landlord setting forth the terms and provisions of the proposed assignment or
sublease, and the identity of the proposed assignee or subtenant. Tenant shall
promptly supply Landlord with such information concerning the business
background and financial condition of such proposed assignee or subtenant as
Landlord may reasonably request Landlord shall have the option, exercisable by
notice given to Tenant within twenty (20) days after Tenant's notice is given,
either to sublet such space from Tenant at the rental and on the other terms set
forth in this Lease for the term set forth in Tenant's notice, or, in the case
of an assignment, to terminate this Lease. If Landlord does not exercise such
option, Tenant may assign the Lease or sublet such space to such proposed
assignee or subtenant on the following further conditions:


(1) Landlord shall have the right to approve such Proposed assignee or
subtenant, which approval shall not be unreasonably withheld;


(2) The assignment or sublease shall be on the same terms set forth in the
notice given to Landlord;


(3) No assignment or sublease shall be valid and no assignee or sublessee shall
take possession of the Premises until an execut-ed counterpart of such
assignment or sublease has been delivered to Landlord;


(4) No assignee or sublessee shall have a further right to assign or sublet
except on the terms herein contained; and


(5) Any sums or other economic consideration received by Tenant as a result of
such assignment or subletting, however denominat-ed under the assignment or
sublease, which exceed, in the aggregate, (i) the total sums which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased), plus (ii) any real estate
brokerage commissions or fees payable in connec-tion with such assignment or
subletting, shall be paid to Landlord as additional rent under this lease
without affecting or reducing any other obligations of Tenant hereunder.


c. Notwithstanding the provisions of paragraphs a and b above, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord's
consent and without extend-ing any recapture or termination option to Landlord,
to any corporation which controls, is controlled by or is under common control
with Tenant, or to any corporation resulting from a merger or consolidation with
Tenant, or to any person or entity which acquires all the assets of Tenant's
business as a going concern, provided that (i) the assignee or sublessee
assumes, in full, the obligations of Tenant under this lease, (ii) Tenant
remains fully liable under this Lease, and (iii) the use of the Premises under
Article 8 remains unchanged.


d. No subletting or assignment shall release Tenant of Tenant's obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. The
acceptance of Rent by Land-lord from any other person shall not be deemed to be
a waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assign-
 

Landlord    Landlord          Tenant       Tenant    

 
 
9

--------------------------------------------------------------------------------


 
ment or subletting. In the event of default by an assignee or subtenant of
Tenant or any successor of Tenant in the performance of any of the terms hereof
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee, subtenant or successor. Land-lord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtain-ing its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.


e. (Not Applicable)


17. HOLDING OVER.


If after expiration of the Term, or any subsequent exercised option period,
Tenant remains in possession of the Premises with Landlord's permission (express
or implied), Tenant shall become a tenant from month to month only, upon all the
provi-sions of this Lease (except as to term and Base Rent), but the "Monthly
Installments of Base Rent" payable by Tenant shall be increased to one hundred
percent (100%) of the Monthly Install-ments of Base Rent payable by Tenant at
the expiration of the Term. Such monthly rent shall be payable in advance on or
before the first day of each month. If either party desires to terminate such
month to month tenancy, it shall give the other party not less than thirty (30)
days advance written notice of the date of termination.


18. SURRENDER OF PREMISES.


a. Tenant shall peaceably surrender the Premises to Landlord at the termination
of its possession of the Premises of this lease on the Expiration Date, in
broom-clean condition and in as good condition as when Tenant took possession,
except for (i) reasonable wear and tear, (ii) loss by fire or other casualty,
and (iii) loss by condemnation. Tenant shall, on Landlord's request, remove
Tenant's Property on or before the above referenced Termination Date and
promptly repair all damage to the Premises or Building caused by such removal.


b. If Tenant abandons or surrenders the Premises, or is dispossessed by process
of law or otherwise, any of Tenant's Property left on the Premises shall be
deemed to be abandoned, and, at Landlord's option, title shall pass to Landlord
under this Lease as by a bill of sale. If Landlord elects to remove all or any
part of such Tenant's Property, the cost of removal, including repairing any
damage to the Premises or Building caused by such removal, shall be paid by
Tenant. On the Expiration Date of the original term or any option period
thereafter Tenant shall surrender all keys to the Premises upon termination of
Tenant's possession.


19. DESTRUCTION OR DAMAGE.


a. If the Premises or the portion of the Building necessary for Tenant's
occupancy is damaged by fire, earthquake, act of God, the elements, or other
casualty, Landlord shall, subject to the provisions of this Article, promptly
repair the damage, if such repairs can, in Landlord's opinion, be completed
within ninety (90) days and render the premises operational within sixty (60)
days. If Landlord determines that repairs can be completed within ninety (90)
days and render the premises operational within sixty (60) days, this Lease
shall remain in full force and effect, except that if such damage is not the
result of the negligence or willful misconduct of Tenant or Tenant's agents,
employees, contractors, licensees or in-vitees, the Base Rent shall be abated to
the extent Tenant's use of the Premises is impaired, commencing with the date of
damage and continuing until completion of the repairs required of Landlord under
Section 19d.


b. If in Landlord's opinion, such repairs to the Premises or portion of the
Building necessary for Tenant's occupancy cannot be completed within ninety (90)
days and render the premises operational within sixty (60) days, Landlord may
elect, upon notice to Tenant given within thirty (30) days after the date of
such fire or other casualty, to repair such damage, in which event this Lease
shall continue in full force and effect, but the Base Rent shall be partially
abated as provided in Section 19a. If Landlord does not so elect to make such
repairs, this Lease shall terminate as of the date of such fire or other
casualty.


c. If any other portion of the Building or Project is totally destroyed or
damaged to the extent that in Landlord's opinion repair thereof cannot be
completed within one hundred twenty (120) days, Landlord may elect upon notice
to Tenant given within thirty (30) days after the date of such fire or other
casualty, to repair such damage, in which event this Lease shall continue in
full force and effect, but the Base Rent shall be partially abated as provided
in Section 19a. If Landlord does not elect to make such repairs, this Lease
shall terminate as of the date of such fire or other casualty.


d. If the Premises are to be repaired under this Article, Landlord shall repair
at its cost any injury or damage to the Building and Building Standard Work in
the Premises. Tenant shall be responsible at its sole cost and expense for the
repair, restoration and replacement of any other Leasehold Improvements and
Tenant's Property. Landlord shall not be liable for any loss of business,
inconvenience or annoyance arising from any repair or restoration of any portion
of the Premises, Building or Project as a result of any damage from fire or
other casualty.


e. This Lease shall be considered an express agreement governing any case of
damage to or destruction of the Premises, Building or Project by fire or other
casualty, and any present or future law which purports to govern the rights of
Landlord and Tenant in such circumstances in the absence of express agreement,
shall have no application.
 

Landlord    Landlord          Tenant       Tenant    

 
 
10

--------------------------------------------------------------------------------



20. EMINENT DOMAIN.


a. If the whole of the Building or Premises is lawfully taken by condemnation or
in any other manner for any public or quasi public purpose, this Lease shall
terminate as of the date of such taking, and Rent shall be prorated to such
date. If less than the whole of the Building or Premises is so taken, this Lease
shall be unaffected by such taking, provided that (i) Tenant shall have the
right to terminate this Lease by notice to Landlord given within ninety (90)
days after the date of such taking if twenty percent (20%) or more of the
Premises is taken and the remaining area of the Premises is not reasonably
sufficient for Tenant to continue operation of its business, and (ii) Landlord
shall have the right to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such taking. If either Landlord or Tenant so
elects to terminate this Lease, the Lease shall terminate on the thirtieth
(30th) day after either such notice. The Rent shall be prorated to the date of
termination. If this lease continues in force upon such partial taking, the Base
Rent and Tenant's Proportionate Share shall be equitably adjusted according to
the remaining Rentable Area of the Premises and Project.


b. In the event of any taking, partial or whole, all of the proceeds of any
award, judgment or settlement payable by the condemning authority shall be the
exclusive property of Landlord, and Tenant hereby assigns to Landlord all of its
right, title and interest in any award, judgment or settlement from the
condemning authority. Tenant, however, shall have the right, to the extent that
Landlord's award is not reduced or prejudiced, to claim from the condemning
authority (but not from Landlord) such compensation as may be recoverable by
Tenant in its own right for relocation expenses and damage to Tenant's personal
property.


c. In the event of a partial taking of the Premises which does not result in a
termination of this lease, Landlord shall restore the remaining portion of the
Premises as nearly as practicable to its condition prior to the condemnation or
taking, but only to the extent of Building Standard Work. Tenant shall be
responsible at its sole cost and expense for the repair, restoration and
replacement of any other Leasehold Improvements and Tenant's Property.


21. INDEMNIFICATION.


a. Tenant shall indemnify and hold Landlord harmless against and from liability
and claims of any kind for loss or damage to property of Tenant or any other
person, or for any injury to or death of any person, arising out of: (1)
Tenant's use of the Premises, or any work, activity or other things allowed or
suffered by Tenant to be done in, on or about the Premises; (2) any breach or
default by Tenant of any of Tenant's obligations under this Lease; or (3) any
negligent or otherwise tortious act or omission of Tenant, its agents,
employees, invitees or contractors. Tenant shall at Tenant's expense, and by
counsel satisfactory to Landlord, defend Landlord in any action or proceeding
arising from any such claim and shall indemnify Landlord against all costs,
attorneys' fees, expert witness fees and any other expenses incurred in such
action or proceeding. As a material part of the consideration for Landlord's
execution of this Lease, Tenant hereby assumes all risk of damage or injury to
any person or property in, on or about the Premises except for damage or injury
caused by the negligence of Landlord.


b. Landlord shall not be liable for injury or damage which may be sustained by
the person or property of Tenant, its employees, invitees or customers, or any
other person in or about the Premises, caused by or resulting from fire, steam,
electricity, gas, water or rain which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Building or Project or from other sources
except for injury or damage caused by Landlord's negligence. Landlord shall not
be liable for any damages arising from any act or omission of any other tenant
of the Building or Project.


22. TENANT'S INSURANCE.


a. All insurance required to be carried by Tenant hereunder shall be issued by
responsible insurance companies acceptable to Landlord and Landlord's lender and
qualified to do business in the State. Each policy shall name Landlord, and at
Landlord's request any mortgagee of Landlord, as an additional insured, as their
respective interests may appear. Each policy shall contain (i) a cross-liability
endorsement, (ii) a provision that such policy and the coverage evidenced
thereby shall be primary and non-contribut-ing with respect to any policies
carried by Landlord and that any coverage carried by Landlord shall be excess
insurance, and (iii) a waiver by the insurer of any right of subroga-tion
against Landlord, its agents, employees and representatives, which arises or
might arise by reason of any payment under such policy or by reason of any act
or omission of Landlord, its agents, employees or representatives. A copy of
each paid up policy (authenticated by the insurer) or certificate of the insurer
evidencing the existence and amount of each insurance policy required hereunder
shall be delivered to Landlord before the date Tenant is first given the right
of possession of the Premises, and thereafter within thirty (30) days after any
demand by Landlord therefor. Landlord may, at any time and from time to time,
inspect and/or copy any insurance policies required to be maintained by Tenant
hereunder. No such policy shall be cancelable except after twenty (20) days
written notice to Landlord and Landlord's lender. Tenant shall furnish Landlord
with renewals or "binders" of any such policy at least ten (10) days prior to
the expiration thereof. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge the Tenant the premiums together
with a twenty-five percent (25%) handling charge, payable upon demand. Tenant
shall have the right to provide such insurance coverage pursuant to blanket
policies obtained by the Tenant, provided such blanket policies expressly afford
coverage to the Premises, Landlord, Landlord's mortgagee and Tenant as required
by this Lease.
 

Landlord    Landlord          Tenant       Tenant    

 
 
11

--------------------------------------------------------------------------------



b. Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until expiration of the Term, Tenant shall procure, pay for and
maintain in effect policies of casualty insurance covering (i) all Leasehold
Improvements (including any alterations, additions or improvements as may be
made by Tenant pursuant to the provisions of Article 12 hereof), and (ii) trade
fixtures, merchandise and other personal property from time to time in, on or
about the Premises, in an amount not less than one hundred percent (100%) of
their actual replacement cost from time to time, providing protection against
any peril included within the classification "Fire and Extended Coverage"
together with insurance against sprinkler damage, vandalism and malicious
mischief. The proceeds of such insurance shall be used for the repair or
replacement of the property so insured. Upon termination of this Lease following
a casualty as set forth herein, the proceeds under (i) shall be paid to
Landlord, and the proceeds under (ii) above shall be paid to Tenant.


c. Beginning on the date Tenant is given access to the Premises for any purpose
and continuing until expiration of the Term, Tenant shall procure, pay for and
maintain in effect workers' compensation insurance as required by law and
comprehensive public liability and property damage insurance with respect to the
construction of improvements on the Premises, the use, operation or condition of
the Premises and the operations of Tenant in, on or about the Premises,
providing personal injury and broad form property damage coverage for not less
than One Million Dollars ($1,000,000.00) combined single limit for bodily
injury, death and property damage liability.


d. Not less than every three (3) years during the Term, Land-lord and Tenant
shall mutually agree to increases in all of Tenant's insurance policy limits for
all insurance to be carried by Tenant as set forth in this Article. In the event
Landlord and Tenant cannot mutually agree upon the amounts of said
increases, then Tenant agrees that all insurance policy limits as set forth in
this Article shall be adjusted for increases in the cost of living in the same
manner as is set forth in Section 5.2 hereof for the adjustment of the Base
Rent.


23. WAIVER OF SUBROGATION.


Landlord and Tenant each hereby waive all rights of recovery against the other
and against the officers, employees, agents and representatives of the other, on
account of loss by or damage to the waiving party of its property or the
property of others under its control, to the extent that such loss or damage is
insured against under any fire and extended coverage insurance policy which
either may have in force at the time of the loss or damage. Tenant shall, upon
obtaining the policies of insurance required under this Lease, give notice to
its insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.


24. SUBORDINATION AND ATTORNMENT.


Upon written request of Landlord, or any first mortgagee or first deed of trust
beneficiary of Landlord, or ground lessor of Landlord, Tenant shall, in writing,
subordinate its rights under this Lease to the lien of any first mortgage or
first deed of trust, or to the interest of any lease in which Landlord is
lessee, and to all advances made or hereafter to be made thereunder. However,
before signing any subordination agreement, Tenant shall have the right to
obtain from any lender or lessor or Landlord requesting such subordination, an
agreement in writing providing that, as long as Tenant is not in default
hereunder, this Lease shall remain in effect for the full Term and any option
period thereafter which Tenant may exercise. The holder of any security interest
may, upon written notice to Tenant, elect to have this Lease subordinated prior
to its security interest regardless of the time of the granting or recording of
such security interest.


In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor as the case may be, and recognize that party as
Landlord under this Lease, provided such party acquires and accepts the Premises
subject to this Lease.


25. TENANT ESTOPPEL CERTIFICATES.


Within ten (10) days after written request from Landlord, Tenant shall execute
and deliver to Landlord or Landlord's designee, a written statement certifying
(a) that this Lease is unmodified and in full force and effect, or is in full
force and effect as modified and stating the modifications; (b) the amount of
Base Rent and the date to which Base Rent and additional rent have been paid in
advance; (c) the amount of any security deposited with Landlord; and (d) that
Landlord is not in default hereunder or, if Landlord is claimed to be in
default, stating the nature of any claimed default. Any such statement may be
relied upon by a purchaser, assignee or lender. Tenant's failure to execute and
deliver such statement within the time required shall at Landlord's election be
a default under this Lease and shall also be conclusive upon Tenant that: (1)
this Lease is in full force and effect and has not been modified except as
represented by Landlord; (2) there are no uncured defaults in Landlord's
performance and that Tenant has no right of offset, counter-claim or deduction
against Rent; and (3) not more than one month's Rent has been paid in advance.
 

Landlord    Landlord          Tenant       Tenant    

 
 
12

--------------------------------------------------------------------------------



26. TRANSFER OF LANDLORD'S INTEREST.


In the event of any sale or transfer by Landlord of the Premis-es, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, providing the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. If any security deposit or prepaid Rent has been paid by Tenant, Landlord
may transfer the security deposit or prepaid Rent to Landlord's successor and
upon such transfer, Landlord shall be relieved of any and all further liability
with respect thereto.


27. DEFAULT.


27.1 Tenant's Default. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:


a. If Tenant abandons or vacates the Premises; or


b. If Tenant fails to pay any Rent or any other charges required to be paid by
Tenant under this Lease and such failure continues for five (5) days after such
payment is due and payable; or


c. If Tenant fails to promptly and fully perform any other covenant, condition
or agreement contained in this Lease and such failure continues for thirty (30)
days after written notice thereof from Landlord to Tenant; or


d. If a writ of attachment or execution is levied on this Lease or on any of
Tenant's Property; or


e. If Tenant makes a general assignment for the benefit of creditors, or
provides for an arrangement, composition, extension or adjustment with its
creditors; or


f. If Tenant files a voluntary petition for relief or if a petition against
Tenant in a proceeding under the federal bankruptcy laws or other insolvency
laws is filed and not withdrawn or dismissed within forty-five (45) days
thereafter, or if under the provisions of any law providing for reorganization
or winding up of corporations, any court of competent jurisdiction assumes
jurisdiction, custody or control of Tenant or any substantial part of its
property and such jurisdiction, custody or control remains in force
unrelinquished, unstayed or unterminated for a period of forty-five (45) days;
or


g. If in any proceeding or action in which Tenant is a party, a trustee,
receiver, agent or custodian is appointed to take charge of the Premises or
Tenant's Property (or has the authority to do so) for the purpose of enforcing a
lien against the Premises or Tenant's Property; or


h. If Tenant is a partnership or consists of more than one (1) person or entity,
if any partner of the partnership or other person or entity is involved in any
of the acts or events described in subparagraphs d through g above.


27.2 Remedies. In the event of Tenant's default hereunder, then in addition to
any other rights or remedies Landlord may have under any law, Landlord shall
have the right, at Landlord's option, without further notice or demand of any
kind to do the following:


a. Terminate this Lease and Tenant's right to possession of the Premises and
reenter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or


b. Continue this Lease in effect, reenter and occupy the Premises for the
account of Tenant, and collect any unpaid Rent or other charges which have or
thereafter become due and payable; or


c. Reenter the Premises under the provisions of subparagraph b, and thereafter
elect to terminate this Lease and Tenant's right to possession of the Premises.


If Landlord reenters the Premises under the provisions of subparagraphs b or c
above, Landlord shall not be deemed to have terminated this Lease or the
obligation of tenant to pay any Rent or other charges thereafter accruing,
unless Landlord notifies Tenant in writing of Landlord's election to terminate
this Lease. In the event of any reentry to retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, to remove all or any part
of Tenant's Property in the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to relet
the Premises for the account of Tenant, the rent received by Landlord from such
reletting shall be applied as follows: first, to the payment of any indebtedness
other than Rent due hereunder from tenant to Landlord; second, to the payment of
any costs of such reletting; third, to the payment of the cost of any
alterations or repairs to the Premises; fourth to the payment of Rent due and
unpaid hereunder; and the balance, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due. If that portion of rent received
from the reletting which is applied against the Rent due hereunder is less than
the amount of the Rent due, Tenant shall pay the deficiency to Landlord promptly
upon demand by Landlord. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as determined, any costs and expenses
incurred by Landlord in connection with such reletting or in making alterations
and repairs to the Premises, which are not covered by the rent received from the
reletting.
 

Landlord    Landlord          Tenant       Tenant    

 
 
13

--------------------------------------------------------------------------------


 
Should Landlord elect to terminate this Lease under the provisions of
subparagraph a or c above, Landlord may recover as damages from tenant the
following:


1. Past Rent. The worth at the time of the award of any unpaid rent which had
been earned at the time of termination; plus


2. Rent Prior to Award: The worth at the time of the award of the amount by
which the unpaid Rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus


3. Rent After Award. The worth at the time of the award of the amount by which
the unpaid Rent for the balance of the Term after the time of award exceeds the
amount of the rental loss that tenant proves could be reasonably avoided; plus


4. Proximately Caused Damages. Any other amount necessary to compensate Landlord
for all detriment proximately caused by Tenant's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
(including attorneys' fees), incurred by Landlord in (a) retaking possession of
the Premises, (b) maintaining the Premises after Tenant's default, (c) preparing
the Premises for reletting to a new tenant, including any repairs or
alterations, and (d) reletting the Premises, including broker's commissions.


"The worth at the time of the award" as used in subparagraphs 1 and 2 above, is
to be computed by allowing interest at the rate of ten percent (10%) per annum.
"The worth at the time of the award" as used in subparagraph 3 above, is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank situated nearest to the Premises at the time of the award plus one percent
(1%).


The waiver by Landlord of any breach of any term, covenant or condition of this
Lease shall not be deemed a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord's knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.


27.3. Landlord's Default. If Landlord fails to perform any covenant, condition
or agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying such default, or if such default cannot
reasonably be cured within thirty (30) days, if Landlord fails to commence to
cure within that thirty (30) day period, then Landlord shall be liable to Tenant
for any damages sustained by Tenant as a result of Landlord's breach; provided,
however, it is expressly understood and agreed that if Tenant obtains a money
judgment against Landlord resulting from any default or other claim arising
under this Lease, that judgment shall be satisfied only out of the rents,
issues, profits, and other income actually received on account of Landlord's
right, title and interest in the Premises, Building or Project, and no other
real, personal or mixed property of Landlord (or of any of the partners which
comprise Landlord, if any) wherever situated, shall be subject to levy to
satisfy such judgment. If after notice to Landlord of default, Landlord (or any
first mortgagee or first deed of trust beneficiary of Landlord) fails to cure
the default as provided herein, then Tenant shall have the right to cure that
default at Landlord's expense. Tenant shall not have the right to terminate this
Lease or to withhold, reduce or offset any amount against any payments of Rent
or any other charges due and payable under this Lease except as otherwise
specifically provided herein.


28. BROKERAGE FEES. Charles D. Currey and Brian Lukacz represent the Landlord
and the Tenant in this transaction and shall be paid fees as per separate
agreement.


29. NOTICES.


All notices, approvals and demands permitted or required to be given under this
Lease shall be in writing and deemed duly served or given if personally
delivered or sent by certified or registered U.S. mail, postage prepaid, and
addressed as follows: (a) if to Landlord, to Landlord's Mailing Address and to
the Building manager, and (b) if to Tenant, to Tenant's Mailing Address;
provided, however, notices to Tenant shall be deemed duly served or given if
delivered or mailed to Tenant at the Premises. Landlord and Tenant may from time
to time by notice to the other designate another place for receipt of future
notices.


30. GOVERNMENT ENERGY OR UTILITY CONTROLS.


In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both
 

Landlord    Landlord          Tenant       Tenant    

 
 
14

--------------------------------------------------------------------------------


 
Landlord and Tenant shall be bound thereby. In the event of a difference in
interpretation by Landlord and Tenant of any such controls, the interpretation
of Landlord shall prevail, and Landlord shall have the right to enforce
compliance therewith, including the right of entry into the Premises to effect
compliance.


31. QUIET ENJOYMENT.


Tenant, upon paying the Rent and performing all of its obliga-tions under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease, or other agreement to which this Lease
may be subordinate.


32. OBSERVANCE OF LAW.


Tenant shall not use the Premises or permit anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall, as its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force, and with the
requirements of any board of fire insurance underwriters or other similar bodies
now or hereafter constituted, relating to, or affecting the condition, use or
occupancy of the Premises, excluding structural changes not related to or
affected by Tenant's improvements or acts. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord is a party thereto or not, that Tenant has violated any law,
ordinance or governmental rule, regulation or requirement, shall be conclusive
of that fact as between Landlord and Tenant.


33. FORCE MAJEURE.


Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefor, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, fire or other casualty, or other cause
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Article 34 shall excuse
or delay Tenant's obligation to pay Rent or other charges under this Lease.


34. CURING TENANT'S DEFAULTS.


If Tenant defaults in the performance of any of its obligations under this
Lease, Landlord may (but shall not be obligated to) without waiving such
default, perform the same for the account at the expense of Tenant. Tenant shall
pay Landlord all costs of such performance promptly upon receipt of a bill
therefore.


35. SIGN CONTROL.


Landlord and Tenant shall agree on the signage which Tenant shall have at the
Premises and on the property. The signage agreed upon shall be described in
Exhibit “E” attached hereto. Tenant shall install Tenant’s signs at Tenant’s
expense. All of the signage is subject to Sign Criteria Rules and Regulations
determined by the City of Encinitas, and approval by the City of Encinitas, if
required. Apart from the signage set forth in Exhibit “E”, Tenant shall not
affix, paint, erect or inscribe any sign, lighting, projection, awning, signal
or advertisement of any kind to any part of the Premises, Building or Project,
including without limitation, the inside or outside of windows or doors, without
the written consent of Landlord, which shall not be unreasonably withheld.
Landlord shall have the right to remove any signs or other matter installed
without Landlord’s permission without being liable to Tenant by reason of such
removal, and to charge the cost of removal to Tenant as additional rent
hereunder, payable within ten (10) days of written demand by Landlord. All
building signage shall be illuminated channel cut letters and Tenant shall
maintain said sign lighting in operable condition. In the event the illumination
does not work for more than three (3) at any time, Landlord shall have the right
to repair the lighting at Tenant’s expense.


36. RENTAL ADJUSTMENTS.


Notwithstanding anything to the contrary set forth in Paragraph 5.2 of this
lease, during the initial term of this Lease, the Basic Rent adjustment shall be
limited to a three percent (3%) increase per year over the Base Rent for the
immedi-ately preceding calendar year.


37. TAXES AND OPERATING COSTS.


(a) Landlord and Tenant acknowledge that this Lease is a "net lease" with
respect to, but not limited to, all utilities, taxes, insurance, janitorial
service and other operating costs and repairs on the Premises, Building and
Property as specifically set forth herein and Landlord shall receive all rents
and all payments hereunder that Tenant is required to make to Landlord free from
any charges, assessments, impositions, expenses, deductions or offsets.


(b) Tenant shall pay its proportionate share of all real property taxes, city
taxes, license fees and general and special assess-ments or taxes ("Taxes")
levied and assessed against the Building, other improvements and land of the
Property of which the Premises are a part. Tenant's proportionate share shall
constitute additional rent and shall be the ratio of the total number of square
feet occupied by Tenant to the total number of rentable square feet in the
Building.
 

Landlord    Landlord          Tenant       Tenant    

 
 
15

--------------------------------------------------------------------------------



(c) Each year, Landlord shall notify Tenant of Landlord's calculation of
Tenant's proportionate share of the real property taxes and together with such
notice shall furnish Tenant with a copy of the tax bill. Tenant shall pay its
proportionate share of the real property taxes monthly as a part of the common
area billing as provided herein below. Tenant's liability to pay real property
taxes shall be prorated on the basis of a 365-day year to account for any
fractional portion of a fiscal tax year included in the term at its commencement
and expiration.


(d) Tenant shall pay to Landlord an amount estimated by Landlord to be Tenant's
share of common area costs, as defined below, on the first day of each month
after commencement of the term and continuing during the term. Tenant's
proportionate share of common area costs shall constitute additional rent and
shall be the ratio of the total number of square feet in the Building and the
other improvements on the Property, which ratio is set forth hereinabove in
Section 2.q and which shall continue as the ratio for the purposes of common
area billing provided that Tenant leases no more space in the Building in
addition to the square footage leased pursuant to the provisions of this lease.
Common area costs that cover a period not within the term of this lease shall be
prorated.


(e) Landlord can adjust the monthly common area charge up to thirty-five percent
(35%) within one (1) accounting period (calendar year) on the basis of
Landlord's reason-able antici-pated costs.


(f) Landlord shall furnish to Tenant a statement showing the total common area
costs and Tenant's share of common area costs of the accounting period (a
calendar year), within ninety (90) days after the end of each accounting period,
covering the accounting period just ended.


(g) If Tenant's share of common area costs for the accounting period exceeds the
payments made by Tenant, Tenant shall pay Landlord the deficiency within ten
(10) days after receipt of the statement. If Tenant's payments made during the
accounting period exceed Tenant's share of common area cost, Landlord shall pay
Tenant the excess at the time Landlord furnishes the state-ment to Tenant.


(h) Common area costs include, but are not limited to: Real property taxes and
assessments; other taxes and assessments of any nature levied and assessed
against the common areas or assessed against Landlord as a result of the common
areas which are not otherwise provided for in this lease; all sums expended for
the maintenance and operation of the common area, including but not limited to
costs of resurfacing, painting, and restriping, and structural repair, cleaning,
sweeping, construction and maintenance of refuse receptacles, planting and
relandscaping, directional signs and other markers, car stops, lighting and
other utilities; reasonable depreciation allowance of improvement; management
expenses, maintenance and operation of the building and grounds, machinery and
equipment used in connection with the common areas; premiums on public liability
and property damage insurance; and other costs.


(i) Landlord may at its option pay the premiums for maintaining the insurance
required by Section 22 hereinabove. Such insurance shall contain terms and
provide coverages as required by Landlord. Tenant shall reimburse Landlord for
Tenant's proportionate share of the premiums paid by Landlord and said
proportionate share shall constitute additional rent. Tenant's proportionate
share of the insurance premiums shall be based upon the ratio of the total
number of rentable square feet in the Building and other improvements in which
the Premises are located.


(j) Tenant shall pay as additional rent its prorata share thirteen point
seventy-six percent (13.76%) in all triple net (NNN) charges for the building.


38. UTILITIES AND SERVICES.


38.1 Utilities and HVAC System Charges. Tenant shall pay for all utilities used
by Tenant on the Premises from and after the date Tenant takes possession of
Premises or Commencement Date, whichever is sooner. If any of Tenant's utilities
and/or HVAC system are furnished by Landlord without separate metering, then
during the Term Tenant shall pay as additional rent, monthly in advance, a
utilities charge to reimburse Landlord for any such utilities furnished by
Landlord to the Premises. This utilities charge shall, at Landlord's election,
be established (a) by an estimate of usage made from time to time by Landlord or
the appropriate utility company, and ini-tially based on Tenant's proposed use
of the Premises, or (b) a percentage of such total utility Costs equal to a
fraction, the numerator of which is the Floor Area of the Premises, and the
denominator of which is the Rentable Area of the Building actually being
furnished with utility service by Landlord at the time of billing. The utilities
charge to Tenant hereunder for utilities furnished by Landlord shall be based on
utility rates which do not exceed those charged by the local public utility
company for services it would otherwise furnish directly to Tenant. If the
Premises are not initially separately metered, Landlord shall have the right, at
its expense, to install separate meters for the Premises at any time during the
Term.


38.2 Failure to Pay. If Tenant fails to pay any amount due to Landlord hereunder
within 10 days after receipt by Tenant of a bill therefor, Landlord may (in
addition to all other rights and remedies provided herein for breach of this
Lease and if permitted by law) cut off and discontinue, upon 5 days' advance
notice to Tenant and opportunity to cure, any such utilities furnished to the
Premises by Landlord until all such amounts are paid in full.
 

Landlord    Landlord          Tenant       Tenant    

 
 
16

--------------------------------------------------------------------------------



38.3 No Landlord Liability. Landlord shall not be liable in damages or otherwise
for any failure or interruption of any utility service being furnished to the
Premises, or operation of the HVAC system, if any. No such failure or
interruption shall entitle Tenant to terminate this Lease or stop making any
Rent or other payments due hereunder.


39. OPTION TO RENEW.


Tenant shall be granted three (3) three-year options to renew the lease by
giving Landlord at least one hundred eighty (180) days prior written notice of
its intent to exercise each option. The rent for the first year of the option
period shall be at the rate of the last year of the initial lease term plus four
percent (4%). The rate during the remaining years of the first option term shall
increase annually by a fixed four percent (4%). The first year lease rates of
the second and third option terms shall be adjusted to “market rates” with four
percent (4%) increases in each subsequent year of each option. Market shall be
defined as the average rent for comparable space in comparable buildings in a
one-mile radius using at least three (3) lease comps and three (3) available
spaces if available or if there is no vacant space, comparable rent will be
based upon the average rent of four (4) lease transactions. For example, if
there were three (3) comps at $3.00, $3.10 and $3.20 and the available suites at
$3.00, $3.15, and $3.18, the rate would be the average of the six numbers or
$3.11 per square foot. In the event Tenant does not agree with Landlord’s
estimate of market rent, Tenant may propose a lower rent, but nothing shall
obligate Landlord to accept Tenant’s rent if it is less than the rent as
calculated by the formula.


40. TENANT'S USE OF HAZARDOUS MATERIAL. (See Exhibit “G”)


41. AUTHORITY.


Tenant represents and warrants that it is duly formed and in good standing, and
has full corporate or partnership power and authority, as the case may be, to
enter into this Lease and has taken all corporate or partnership action, as the
case may be, necessary to carry out the transaction contemplated herein, so that
when executed, this Lease constitutes a valid and binding obligation enforceable
in accordance with its terms. Tenant shall provide Landlord with corporate
resolutions or other proof in a form acceptable to Landlord, authorizing the
execution of the Lease at the time of such execution.


42. RIGHT TO TERMINATE.


This lease is expressly contingent upon Tenant receiving a charter from the
Federal Government for a Bank Charter. If and only if Tenant is unable to
receive said charter on or before the commencement date of the lease, it shall
have the unilateral right to terminate the lease. In the event of said
termination, Landlord shall retain Tenant’s prepaid monies of $34,701.99 as
liquidated damages to be applied against Landlord’s losses including brokerage
commissions, loss of rents and debt service. In the event the Lease is
terminated by Tenant for its failure to receive its charter, Tenant shall have
no recourse or rights against Landlord for any reason.


43. MISCELLANEOUS.


a. Accord and Satisfaction; Allocation of Payments. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.


b. Attorneys' Fees. If any action or proceeding is brought by either party
against the other pertaining to or arising out of this Lease, the finally
prevailing party shall be entitled to recover reasonable attorneys' fees and
costs, incurred on account of such action or proceeding.


c. Captions, Articles and Section Numbers. The captions appearing within the
body of this Lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this Lease. All references to Article and Section numbers refer to Articles and
Sections in this Lease.


d. Changes Requested by Lender. Neither Landlord or Tenant shall unreasonably
withhold its consent to changes or amendments to this Lease requested by the
lender on Landlord's interest, so long as these changes do not alter the basic
business terms of this Lease or otherwise materially diminish any rights or
materially increase any obligations of the party from whom consent to such
charge or amendment is requested.


e. Choice of Law. This Lease shall be construed and enforced in accordance with
the laws of the State of California. The venue shall be San Diego County
Superior Court North County District.


f. Consent. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall have no claim, and hereby waives the right to any claim against
Landlord for money damages by reason of any refusal, withholding or delaying by
Landlord of any consent, approval or statement of satisfaction, and in such
event, Tenant's only remedies therefor shall be an action for specific
performance, injunction or declaratory judgment to enforce any right to such
consent, etc.
 

Landlord    Landlord          Tenant       Tenant    

 
 
17

--------------------------------------------------------------------------------



g. Corporate Authority. If Tenant is a corporation, each individual signing this
Lease on behalf of Tenant represents and warrants that he is duly authorized to
execute and deliver this Lease on behalf of the corporation, and that this Lease
is binding on Tenant in accordance with its terms. Tenants shall, at Landlord's
request, deliver a certified copy of a resolution of its board of directors
authorizing such execution.


h. Counterparts. This Lease may be executed in multiple counterparts, all of
which shall constitute one and the same Lease.


i. Execution of Lease, No Option. The submission of this Lease to Tenant shall
be for examination purposes only, and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
of Tenant in the Premises or any other Premises within the Building or Project.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding on Landlord notwithstanding any time interval, until Landlord has in
fact signed and delivered this Lease to Tenant.


j. Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.


k. Mortgagee Protection. Tenant agrees to send by certified or registered mail
to any first mortgagee or first deed of trust beneficiary of Landlord whose
address has been furnished to Tenant, a copy of any notice of default served by
Tenant on Landlord. If Landlord fails to cure such default within the time
provided for in this Lease, such mortgagee or beneficiary shall have an
additional thirty (30) days to cure such default; provided that if such default
cannot reasonably be cured within that thirty (30) day period, then such
mortgagee or beneficiary shall have such additional time to cure the default as
is reasonably necessary under the circumstances.


l. Prior Agreements; Amendments. This Lease contains all of the agreements of
the parties with respect to any matter covered or mentioned in this Lease, and
no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.


m. Recording. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a "short form" memorandum of this Lease for recording purposes.


n. Severability. A final determination by a court of competent jurisdiction that
any provision of this Lease is invalid shall not affect the validity of any
other provision, and any provision so determined to be invalid shall, to the
extent possible, be construed to accomplish its intended effect.


o. Successors and Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.


p. Time of the Essence. Time is of the essence of this Lease.


q. Waiver. No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant shall impair such right or remedy or be
construed as a waiver of such de-fault.


r. Landlord represents that all equipment and services fur-nished by it under
the lease are "year 2000 compliant" as to any computer operations connected with
them, including the HVAC, security, parking and card access. Landlord shall
correct within thirty (30) days any "year 2000" problems which may arise under
the lease. If Landlord shall not correct the problem within thirty (30) days,
Tenant shall have the right to correct the problem at Landlord's expense.


The receipt and acceptance by Landlord of delinquent Rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular Rent payment involved.


No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only a written notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.


Landlord's consent to or approval of any act by Tenant requiring Landlord's
consent or approval shall not be deemed to waive or render unnecessary
Landlord's consent to or approval of any subsequent act by Tenant.


Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.
 

Landlord    Landlord          Tenant       Tenant    

 



18

--------------------------------------------------------------------------------



The parties hereto have executed this Lease as of the dates set forth below.
 

LANDLORD  
TENANT
         
Date:
Date:
 
Landlord:
 
Garden View Professional Center, LLC
 
Tenant:
 
Western Pacific Bancorp, Inc.
       
By:
 
By:
   
Joseph C. Sanford
 
Michael S. Hahn
Title:
Managing Member
Title:
President / Organizer
       
Address:
c/o CMC, Inc.
P.O. Box 636
Vista, CA 92085
Address:
499 North El Camino Real
Suite C-100
Encinitas, CA 92024-1302
       
Phone:
760.727.5794
Phone:
760.798.9507



CONSULT YOUR ADVISORS - This document has been prepared for approval by your
attorney. No representation or recommendation is made as to the legal
sufficiency or tax consequences of this document or the transaction to which it
relates. These are questions for your attorney.


In any real estate transaction, it is recommended that you consult with a
professional, such as a civil engineer, industrial hygienist or other person,
with experience in evaluating the condition of the property, including the
possible presence of asbestos, hazardous materials and underground storage
tanks.
 

Landlord    Landlord          Tenant       Tenant    

 


19

--------------------------------------------------------------------------------




EXHIBIT “A”
“Premises”
 
 
 
 
 
 
 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 

20

--------------------------------------------------------------------------------






EXHIBIT “B”
“Site Plan”
 
 
 
 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 


21

--------------------------------------------------------------------------------




EXHIBIT “C”
“Parking and Common Areas”



1.1 Demised Premises: Landlord hereby leases to Tenant and Tenant hereby hires
from Landlord the Premises described in Article 1.


1.2 Open Parking: Tenant shall be permitted to park standard size passenger
automobiles specified in Article k of Section 2 on an unreserved monthly basis
in the surface parking facilities which comprise a portion of the Plaza. (See
site plan, Exhibit B.) Landlord may at any time in its sole discretion amend or
modify Tenant's parking privileges as set out in site plan, Exhibit B hereof.
Tenant agrees to abide by any and all parking regulations and rules as are or
may at any time be established by Landlord or Landlord's parking operator
including, but not limited to, requiring payment by Tenant to Landlord or
Landlord's parking operator for any and all loss (including but not limited to
loss of parking-entrance key cards, if any) or other damage caused by Tenant or
Tenant's agents, servants, employees, or licensees occurring during or relating
to the use of the parking privileges set forth herein. Landlord may refuse the
parking privileges provided herein to any person who violates such regulations
and rules, and upon any impound, garage at Tenant's cost. Parking spaces shall
be solely for the accommodation of Tenant and Tenant expressly agrees that
Landlord assumes no responsibility of any kind whatsoever with reference to such
automobile parking areas or the use thereof by Tenant, its agents, servants,
employees, contractors, visitors or licensees. No other method of visitor
parking validation may be used, unless expressly approved by Landlord in
writing. Landlord shall not charge for parking privileges.


1.3 Exclusive Parking: Tenant shall have six (6) exclusive parking spaces as
shown on attached Exhibit “B”.


1.4 Common Areas: Tenant shall have the nonexclusive right, in common with
others, to the use of common entrances, lobbies, elevators, ramps, drives,
bridgeways, stairs and similar access and serviceways and common areas in and
adjacent to the Building, subject to such nondiscriminatory rules and
regulations as may from time to time be adopted by Landlord.





 
 
 

Landlord    Landlord          Tenant       Tenant    

 

22

--------------------------------------------------------------------------------



EXHIBIT "D"
“Rules And Regulations”
THE GARDEN VIEW PROFESSIONAL BUILDING




1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or used for any purposes other than
ingress or egress.


2. No awnings or other projections shall be attached to the outside walls of any
building in the Plaza. No curtains, blinds, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises
other than as approved by Landlord. All electric ceiling fixtures hung in office
or spaces along the perimeter of any building in the Plaza must either be
fluorescent or of a quality, type, design and bulb color approved by Landlord.
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the consent of Landlord.


3. Except as to the signage provisions of Section 36 of the Lease, no sign,
advertisement, notice or other lettering shall be exhibited, painted or affixed
by any Tenant on any part of the Premises or the Plaza without the prior consent
of Landlord. In the event of the violation of the foregoing by any Tenant,
Landlord may remove same without any liability, and may charge the expense
incurred in such removal to such Tenant violating this rule. Interior signs or
doors and the directory tablet shall be inscribed, painted or affixed for each
Tenant by Landlord at the expense of such Tenant, and shall be of a size, color
and style designed Building Standard by Landlord. The directory tablet will be
provided exclusively for the display of the name and location of Tenants only
and Landlord reserves the right to exclude any other names therefrom. No
business card or notifications or the like may be affixed to the directory.
Nothing may be placed on the exterior walls or doors other than Landlord's
standard lettering.


4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into halls, passageways or other public places in the Plaza shall
not be covered or obstructed by any Tenant, nor shall any bottles, parcels or
other articles be placed on the window sills or in the public portions of the
Building or the Plaza.


5. The water and wash closets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, coffee grounds or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be born by Tenant, who
or whose servants, employees, contractors, agents, visitors or licensees, shall
have caused the same.


6. Except as to the installation of tenant improvements, no Tenant shall mark,
paint, drill into, or in any way deface any part of the Premises, the Building
or the Plaza. No boring, cutting or stringing of wires or laying of hard surface
or other similar floor coverings shall be permitted, except with the prior
consent of Landlord as Landlord may direct, which consent shall not be
unreasonably withheld.


7. No bicycles, vehicles, birds or animals of any kind shall be brought into or
kept in or about the Premises, and no cooking shall be done or permitted by any
Tenant except that the prepa-ration of coffee, tea, hot chocolate and similar
items for Tenants and their employees shall be permitted provided power shall
not exceed that amount which can be provided by a 30 amp circuit. No Tenant
shall cause or permit any unusual or objectionable odors to be produced in the
Premises nor to permeate the building or the Plaza.


8. The Premises shall not be used for manufacturing or the storage of
merchandise except as such storage may be incidental to the use of the Premises
set forth in the lease. Tenant shall not occupy or permit any portion of the
Premises to be occupied as an office for a public stenographer or typist, or for
the manufacturer or sale of liquor, narcotics, or tobacco in any form or as a
barber or manicure shop, or as an employment bureau. No Tenant shall engage or
pay any employees on the Premises except those actually working for such Tenant
on the Premises nor advertise for laborers giving an address at the Premises.
The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purposes.


9. No Tenant shall make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of the Plaza or neighborhood buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, unusual noise, or any other way. No Tenant shall
throw anything out of doors, windows or skylights or down the passageways.


10. No Tenant nor any of Tenant's servants, employees, agents, contractors,
visitors or licensees, shall at any time bring or keep upon the Premises, the
Building or the Plaza any inflammable, combustible or explosive chemical
substances or fluids.


11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or the mechanism thereof. Each Tenant must, upon the termination of its tenancy,
restore to Landlord all keys of stores, offices, stairways and toilet rooms,
either furnished to, or otherwise procured by such Tenant and in the event of
the loss of any keys so furnished, such Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lock key if
Land-lord shall deem it necessary to make such change.
 

Landlord    Landlord          Tenant       Tenant    

 
 
23

--------------------------------------------------------------------------------



12. All removals, the carrying in or out of any safes, freight, furniture, or
bulky matter of any description or the use of the elevators in the Building
and/or the Plaza must take place between the hours of 9:00 to 11:30 a.m. and
1:30 to 4:15 p.m. Monday through Friday (exclusive of holidays). The moving of
sofas, other fixtures, equipment or bulky matter of any kind must be made upon
previous notice to the manager of the Plaza, in a manner and at times prescribed
by him and under his supervision, and the person employed by any Tenant for such
work must be acceptable to Landlord. Landlord reserves the right to inspect all
safes, freight or other bulky articles to be brought into the Plaza and to
exclude from the Plaza all safes, freight or bulky articles which violate any of
the Rules and Regulations or the lease of which these Rules and Regulations are
a part. Landlord reserves the right to prescribe the weight and position of all
safes, which must be placed upon supports approved by Landlord to distribute
weight. If additional expenses are incurred by Landlord by reason of moving of
Tenant's safes, other fixtures, equipment or bulky matter of any kind, such
expenses shall be borne by Tenant.


13. No Tenant shall purchase janitorial or maintenance or other like services
from any company or persons not approved by Landlord, which approval by Landlord
shall not be unreasonably withheld.


14. Tenant shall not advertise or conduct business in a manner, which tends to
impair the reputation of the Plaza or its desir-ability as a first class office
building.


15. Landlord reserves the right to exclude from the Plaza on Mondays through
Fridays between the hours of 7:00 p.m. and 7:00 a.m. and at all hours on
Saturdays, Sundays and legal holidays all persons who have not received
clearance as a result of a written request from Tenant or who do not present a
pass to the Plaza signed by Landlord. Landlord will furnish passes or, at
Landlord's option, clearances, to persons for whom any Tenant requests the same
in writing. Each Tenant shall be responsible for all persons for whom he
requests passes clearances and shall be liable for damages for any error with
regard to the admission to or to the exclusion from the Plaza of any person. In
case of an invasion, mob riot, public excitement or other circumstances
rendering such action advisable in landlord's opinion, Landlord reserves the
right to prevent access to the Plaza during the continuance of the same by
closing the doors or otherwise, for the safety of Tenants and the protection of
the Plaza and the property in the Plaza.


16. Any persons employed by any Tenant to do janitor work, shall, while in the
Plaza and outside of the Premises, be subject to and under the control and
direction of the Tenant, and Tenant shall be responsible for all acts of such
persons.


17. All doors opening onto public areas shall be kept closed, except when in use
for ingress or egress.


18. The requirements of Tenants will be attended to only upon application to the
Office of the Plaza. Plaza personnel shall not perform any work or do anything
outside of their regular duties, unless under special instructions from the
office of the Landlord.


19. Canvassing, soliciting and peddling in the Plaza are prohibited and each
Tenant shall cooperate to prevent the same.


20. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord to absorb or prevent
any vibrations, noise or annoyance.


21. No electric heaters, air conditioning unit or other similar apparatus shall
be installed or used by any Tenant without the consent of the Landlord.

 

Landlord    Landlord          Tenant       Tenant    

 

24

--------------------------------------------------------------------------------



EXHIBIT "E"
“Signage”
 
Tenant shall be allowed signage, at its expense, in seven (7) locations at the
property to include the following:



1.  
Building directory located at the southeast corner of Building ‘A’.

2.  
Building directory located on the north side of Building ‘A’.

3.  
Building directory located in the lobby of Building ‘C’ and Tenant’s entrance to
its suite.

4.  
Customer parking signs on six (6) spaces adjacent to the Premises.

5.  
Building signage at N-7 as per attached specifications, not to exceed sixteen
(16) square feet.

6.  
Building signage at W-1 as per attached specifications, not to exceed
thirty-four (34) square feet.



Tenant shall obtain Landlord’s prior written approval of the proposed signage,
which approval shall not be unreasonably withheld. Signage shall conform to
criteria of all applicable governmental agencies. Tenant shall obtain all
necessary approvals of the signage from the City of Encinitas.

 

Landlord    Landlord          Tenant       Tenant    

 
25

--------------------------------------------------------------------------------



EXHIBIT "E-1"



 
 
 
 
 
 
 

 
26

--------------------------------------------------------------------------------



EXHIBIT "E-2"



 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 

 
27

--------------------------------------------------------------------------------



EXHIBIT "E-3"



 
 
 



Landlord    Landlord          Tenant       Tenant    

 
28

--------------------------------------------------------------------------------



EXHIBIT "E-4"
 
 
 
 



Landlord    Landlord          Tenant       Tenant    

 



29

--------------------------------------------------------------------------------



EXHIBIT "E-5"
 
 
 
 



Landlord    Landlord          Tenant       Tenant    

 



30

--------------------------------------------------------------------------------



EXHIBIT "E-6"



 
 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 

 
31

--------------------------------------------------------------------------------



EXHIBIT "E-7"



 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 

 
32

--------------------------------------------------------------------------------



EXHIBIT "E-8"
























Landlord    Landlord          Tenant       Tenant    

 

33

--------------------------------------------------------------------------------



EXHIBIT "F"
“Estimated Monthly Operating Expenses To Be Paid By Tenant”


Revised September, 2003


FIRST YEAR ESTIMATED OPERATING EXPENSES FOR
THE GARDEN VIEW PROFESSIONAL BUILDING
 
ITEM
 
ANNUAL EXPENSES
         
Property Taxes
 
$
47,560.00
 
Property Insurance
 
$
5,810.00
 
Landscape Maintenance
 
$
7,620.00
 
Trash
 
$
4,455.00
 
Property Management
 
$
19,200.00
 
Water and Sewer
 
$
3,130.00
 
Security and Alarms
 
$
2,400.00
 
Telephone
 
$
600.00
 
Pest Control
 
$
900.00
 
Repairs
 
$
3,000.00
 
Elevator Maintenance/Elevator Repairs/Elevator Phones
 
$
3,915.00
 
Lighting
 
$
2,735.00
 
Cleaning and Maintenance
 
$
4,630.00
 
Interior Plant Care
 
$
1,500.00
 
Common Area Electric
 
$
7,030.00
 
Other Expenses
 
$
1,000.00
 
Total Annual Expense
 
$
115,485.00
 
Annual Pro-Rata Share for Tenant - 13.76%
(total project area = 31,144 square feet)
 
$
15,891.00
 

 
Monthly operating expenses are due at the same time as Base Rent and a late
charge of six percent (6%) shall apply to any unpaid amounts not received by
Landlord within ten (10) days after such amount shall be due.


The above operating expenses are estimates only and the actual expenses will be
higher for subsequent years due to increases in taxes and other items. Landlord
shall deliver to Tenant within ninety (90) days after December 31 of each year
(starting in 2004) a reasonably detailed statement showing the actual operating
expenses incurred during the preceding twelve (12) months. If Tenant’s payments
under this section during said preceding twelve (12) month period exceeds
Tenant’s share as indicated on said statement, Tenant shall be entitled to
credit the amount of such overpayment against installments of Base Rent and
Tenant’s share of operating expenses next falling due. If Tenant’s payments
under this paragraph during said preceding twelve (12) month period were less
than Tenant’s share as indicated on said statement, Tenant shall pay to Landlord
the amount of the deficiency within ten (10) days after delivery by Landlord to
Tenant of said statement. Any overpayment during the last year of the term shall
be promptly returned to Tenant.
 

Landlord    Landlord          Tenant       Tenant    

 

 
34

--------------------------------------------------------------------------------




EXHIBIT “G”
“Hazardous Materials”
 
(1) PROHIBITION OF STORAGE: Tenant shall not cause or permit any Hazardous
Material to be brought upon, kept or used in or about the Premises by Tenant,
its agents, employees, contractors or invitees, other than those expressly
permitted by Landlord and identified below. If Tenant breaches the obligation
stated in the preceding sentence, or if the presence of Hazardous Materials on
the Premises caused or permitted by Tenant (including Hazardous Materials
specifically permitted and identified below) results in contamination of the
Premises, or if contamination of the Premises by Hazardous Material otherwise
occurs for which tenant is legally liable to Landlord for damage resulting
therefrom, then Tenant shall indemnify, defend and hold Landlord, its agents and
contractors harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities, or losses (including without limitation diminution in
value of the premises or any portion of the property surrounding the Premises
(the “Adjacent Property”), damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises, damages arising from
any adverse impact on marketing of space in the Premises or the Adjacent
Property, and sums paid in settlement of claims, attorney’s fees, consultant
fees and expert (fees) which arise during or after the Lease Term as a result of
such contamination. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Material present in the soil or ground water on or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Material on the Premises caused or permitted by Tenant results in the
contamination of the Premises, Tenant shall promptly take all actions as
condition existing prior to the introduction of any such Hazardous Material to
the Premises, provided that Landlord’s approval of such action shall first be
obtained, which approval shall not be unreasonably withheld so long as such
actions would not potentially have any material adverse long-term or short-term
affect on the Premises or the Adjacent Property.


(2) TERMINATION OF LEASE: Notwithstanding the provisions of Paragraph (1) above,
if (I) any anticipated use of the Premises by Tenant or any proposed assignee or
subtenant of Tenant involves generation, storage, use, treatment or disposal of
Hazardous Material, (ii) Tenant or the proposed assignee or subtenant has been
required by any prior Landlord, lender or governmental authority to take
remedial action in connection with hazardous Material contaminating a property
if the contamination resulted from such party’s action or use of the property in
questions, or (iii) Tenant or the proposed assignee or subtenant is subject to
an enforcement order issued by any governmental authority in connection with the
use, disposal, or storage of Hazardous Material, Landlord shall have the right
to terminate the Lease in Landlord’s sole and absolute discretion (with respect
to any such matter involving Tenant) and it shall not be unreasonable for
Landlord to withhold its consent to any proposed assignment or subletting (with
respect to any such matter involving a proposed assignee or subtenant).


(3) DEFINITION OF “HAZARDOUS MATERIAL”: As used herein, the term “Hazardous
Material” means any hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the State of California
or the United States Government. The term “Hazardous Material” includes, without
limitation, any material or substance which is (I) defined as “hazardous waste”,
“extremely hazardous waste” or “restricted hazardous waste” under Section 25115,
25117 or 25122.7 or listed pursuant to Section 25140, of the California Health
and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii)
defined as a “hazardous substance” under Section 25316 of the California Health
and Safety Code, Chapter 6.8 (Carpenter-Presly-Tanner Hazardous Substances
Account Act), (iii) defined as a “hazardous material”, “hazardous substance” or
“hazardous waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “hazardous substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 and defined as hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20 (viii)
designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. Section 1317), (ix) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), or
(x) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. (42 U.S.C. Section 9601).


(4) INSPECTIONS: Tenant shall deliver to landlord, within fifteen (15) days of
receipt, copies of all inspection reports by the Health Department, Fire
Department and other governmental agencies which inspected the Premises for
compliance with governmental standards concerning health, safety or hazardous
waste. Tenant, at Landlord’s request, shall have an environmental inspection
performed by an environmental inspector mutually selected by Landlord and
Tenant, pursuant to a scope of work mutually agreed by Landlord and Tenant.
Tenant shall deliver to landlord a copy of the inspection report within fifteen
(15) days from its receipt by Tenant. The cost of the inspection shall be paid
by Tenant if the report requires Tenant to take corrective action. Otherwise,
Landlord shall pay for the cost of inspection.


(5) NOTICE: Tenant shall give immediate written notice to Landlord of:


(i) Any action, proceeding or inquiry by any governmental authority with respect
to the presence of any Hazardous Substance on the Property or the migration
thereof from or to other property;
 

Landlord    Landlord          Tenant       Tenant    

 
 
35

--------------------------------------------------------------------------------


 
(ii) All demands or claims made or threatened by any third party against Tenant
or the Property relating to any loss or injury resulting from any Hazardous
Substances;


(iii) Any spill, release, discharge or non-routine disposal of Hazardous
Substances that occurs with respect to the Property or Tenant’s operations;


(iv) All matters of which Tenant is required to give notice of pursuant to
Section 25359.7 of the California Health and Safety code; and


(v) Tenant’s discovery of any occurrence or condition on, under or about the
Property or any real property adjoining or in the vicinity of the Property or
any part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Property under any Environmental Law.


Should any spill, release, discharge or non-routine disposal of Hazardous
Substances appear to occur, or should Tenant discover any occurrence or
condition under or on or about the Property or any part thereof to be subject to
possible violation of any environmental law, Tenant’s legal counsel shall be so
advised and shall promptly notify Landlord of the existence of an event that the
Landlord should investigate. It is agreed that the attorney-client privilege
shall not be violated. Nevertheless, Tenant shall give adequate notice to
Landlord such that Landlord may conduct its own investigation to protect
Landlord’s interest.


Landlord shall have the right to join and participate in, as a party if it so
elects, any legal proceedings or actions affecting the Property initiated in
connection with any Environmental Law and have its attorney’s fees in connection
therewith paid by Tenant should the Tenant be found to have violated any law or
provision of this Lease.


(6) TENANT INDEMNIFICATION: Tenant hereby agrees to indemnify, defend, and hold
harmless Landlord, its agents, employees, lenders and ground Landlord, if any,
from and against any and all liabilities, loss of rent, damages, penalties,
judgments, claims and costs (including reasonable attorneys’ and consultants’
fees and costs), arising out of or resulting from (I) Tenant’s use of the
Premises during the Term of the Lease, (ii) any Hazardous Substance that is
brought onto the premises by Tenant, or an agent of Tenant, during the Term of
the Lease provided, however, that Tenant shall have no liability under this
Lease with respect to underground migration of any Hazardous Substance under the
Premises from adjacent properties) or (iii) the violation of any federal, state
or local law, ordinance or regulation by Tenant, its agents or employees,
occurring or allegedly occurring with respect to the Premises during the Term of
the Lease. If appropriate, Tenant’s obligations shall include, but not be
limited to, the effects of any contamination or injury to person, property or
environment created by Tenant, and the cost of investigation, removal,
remediation, restoration and/or abatement. Tenant’s obligations shall survive
the expiration or termination of this Lease. No termination, cancellation, or
release agreement entered into by Landlord and Tenant shall release Tenant from
its obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Landlord in writing at the time of such agreement.


(7) DEFAULT: Tenant’s failure to observe or perform any of the covenants,
conditions or provisions of this Exhibit “G” to be observed or performed by
Tenant shall constitute a default and breach of this Lease.

 

Landlord    Landlord          Tenant       Tenant    

 

36

--------------------------------------------------------------------------------



EXHIBIT “H”
“Tenant Information and Management Information”


Tenant’s
Name:_____________________________________________________________________________________


Business
Type:_____________________________________________________________________________________


Corporation__________________  (Please fill out additional Corporation Section).


Partnership__________________  (Please fill out additional Partnership Section).


Limited Liability Company_____________  (Please fill out additional L.L.C.
Section).


Sole Proprietorship__________  (Please fill out additional Sole Proprietorship
Section).


Corporate Section:


State of
Incorporation:________________________________________________________________________________


President:__________________________________________________________________________________________


Vice
President:_______________________________________________________________________________________


Secretary:___________________________________________________________________________________________


Corporate
Address:____________________________________________________________________________________
 
Phone:_____________________________________                                             
Fax:__________________________________


E-Mail
Address:_______________________________________________________________________________________


Emergency
Contact:____________________________________________________________________________________


Nighttime and Weekend
Phone:___________________________________________________________________________


Partnership Section:


Type of Partnership: General___________     Limited___________


General
Partners:______________________________________________________________________________________


1)__________________________________________________________________________________________________


2)__________________________________________________________________________________________________


Partnership
Address:___________________________________________________________________________________
 
Phone:________________________________________                                  
Fax:____________________________________


E-Mail
Address:_______________________________________________________________________________________


Emergency
Contact:____________________________________________________________________________________


Nighttime and Weekend
Phone:___________________________________________________________________________


Limited Liability Company
Section:_________________________________________________________________________


Members:


1)__________________________________________________________________________________________________


2)__________________________________________________________________________________________________
 



Landlord    Landlord          Tenant       Tenant    

 
37

--------------------------------------------------------------------------------


 
Mailing
Address:_____________________________________________________________________________________ 
 
Sole Proprietorship Section:


Business
Owner:_____________________________________________________________________________________


Home
Address:______________________________________________________________________________________


Home
Phone:________________________________________________________________________________________




Property Management Contacts:


Commercial Management Consultants, Inc.


1.
For daily maintenance issues:
Lucy Dell
760/632-8500
2.
For billing or financial issues:
Susan Currey
760/727-5794
3.
For lease issues or emergency:
Chuck Currey
760/438-7233





Thank you for your assistance in completing this form.

__________________________________________              
____________________________________
Preparer                                                                                                                    
Date

 



Landlord    Landlord          Tenant       Tenant    

 
38

--------------------------------------------------------------------------------



EXHIBIT "I"
“ATM Location”


 
 
 
 
 

Landlord    Landlord          Tenant       Tenant    

 
 
39

--------------------------------------------------------------------------------

